DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  
In regard to claim 13, “the first alignment film and the second alignment film” are introduced in claim 2 not claim 1 from which this claim depends, so it appears this claim should depend from claim 2 and will be interpreted as such in the rejection below.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 15, and 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kirino et al. (US Publication 2009/0278744).
In regard to claim 1, Kirino et al. discloses a measuring device for a dielectric constant of a liquid crystal (abstract, the variable dielectric constant area which is liquid crystal is varied for control and thus would read on the intended use of gathering information to know a value of the varying dielectric constant, see figures 2a and 2b [all reference will be to these figures] – liquid crystal area is 220 – paragraphs 388), wherein the measuring device comprises:
a first substrate and a second substrate opposite to each other (substrates -218 and 222 – paragraph 388);
a conductive layer on a side of the first substrate facing the second substrate, the conductive layer being configured to receive a first voltage signal (219, paragraph 393-399 describes reception of a voltage signal during biasing of the circuit, but specifically paragraph 399); and
a resonant structure layer on a side of the second substrate facing the first substrate, the resonant structure layer being configured to receive a second voltage signal and configured to transmit a microwave signal (221, high frequency power is propagating through conductors 219 and 221 – see paragraphs 393-399, specifically 395, see paragraph 408 describing the resonator line configuration; microwaves are not specifically stated for this embodiment, but high frequency signals are passed through, which would be in the microwave range according the background art section, also noting the claims state “configured to” a transmission line that passes high frequency signals would be known to pass those in the microwave frequency range) ;

In regard to claim 3, Kirino et al. discloses wherein the resonant structure layer comprises: a microwave signal input end for receiving a microwave signal and a microwave signal output end for outputting a microwave signal, the resonant structure layer being configured to enable the microwave signal inputted by the microwave signal input end to be coupled to the resonant structure in the resonant structure layer to generate resonance (paragraph 408 – while the structure is not specifically described the linear resonator line would have two ends, which would be able to integrate an inputted signal and pass the signal through the line to the other end for output, as this is a conductive structure and, therefore, reads on the ‘configured to’ language – microwaves are not specifically stated for this embodiment, but high frequency signals are passed through, which would be in the microwave range according the background art section, also noting the claims state “configured to” a transmission line that passes high frequency signals would be known to pass those in the microwave frequency range).
In regard to claim 15, Kirino et al. discloses wherein the measuring device further comprises a frame disposed between the first substrate and the second substrate, the frame together with the first substrate and the second substrate defines the cavity (spacers 240 define the space between the substrate to be a frame – see paragraph 340).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kirino et al. (US Publication 2009/0278744) in view of White et al. (8013688).
In regard to claim 2 and 13, Kirino et al. lacks specifically [claim 2] disclosing wherein the measuring device further comprises a first alignment film located on a side of the conductive layer facing the second substrate; and a second alignment film located on a side of the resonant structure layer facing the first substrate and [claim 13] wherein the first alignment film and the second alignment film are configured to be in direct contact with and align the liquid crystal to be measured, and the first alignment film and the second alignment film have the same alignment direction.
White et al. discloses microstrip topologies with insulators and conductors around liquid crystal (see abstract) wherein the substrates include thin dielectric layers of film that would have high k dielectric particles (col 18 lines 52-63).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kirino et al. (US Publication 2009/0278744).
In regard to claim 14, Kirino et al. lacks specifically wherein the conductive layer is grounded in the embodiment used above in claim 1 (instead the layer – 217 on the other side of the first substrate from the liquid crystal is grounded).
Kirino et al. discloses that the prior art includes wherein one conductor is configured for voltage application (which could be a high/microwave frequency) and the other conductor is grounded (paragraph 91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Kirino et al. to include wherein the first conductor could be grounded as seen in a different area of Kirino et al. and known as conventional in the art so as to generate a phase delay (paragraph 91) in the wave .
	
	
	
Allowable Subject Matter
Claims 4-12 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regard to claim 4, the prior art does not teach or render obvious wherein the resonant structure layer comprises: a composite resonant structure comprising a primary resonant structure and a secondary resonant structure spaced apart from each other, a quality factor of the primary resonant structure being less than a quality factor of the secondary resonant structure, wherein the microwave signal input end and the microwave signal output end are respectively disposed at two ends of the primary resonant structure, and the microwave signal input end is provided with a first signal line for receiving the microwave signal, and the microwave signal output end is provided with a second signal line for outputting the microwave signal; and a first coupling capacitor connected between the first signal line and the primary resonant structure, and a second coupling capacitor connected between the second signal line and the primary resonant structure and in the combination as claimed.
	Claims 5-12 further limit claim 4 (they all include all the limitations of at least claim 4).

	Claim 18 further limits claim 17 and would be allowed if claim 17 was written in independent form.
	In regard to claim 19, the prior art does not teach or render obvious the combination of elements claimed in claim 19 as well as those of the measuring device of claim 1.
	Claim 20 further limits claim 19 and would be allowed if claim 19 was written in independent form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Irie (US Publication 2009/0073332) discloses a liquid crystal component module and method of controlling the dielectric constant of the liquid crystal.  Jakoby (US Publication 2015/0380789) discloses a phase shift device that includes two transmission lines separated by a liquid crystal with insulator on each side.  Manabe et al. (US Publication 2012/0261615) discloses determining the dielectric constant of liquid crystal using a change in resonance frequency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF W NATALINI/Primary Examiner, Art Unit 2896